Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 29, 1974, upon resentence, convicting him of criminally selling a dangerous drug in the third degree, criminal possession of a dangerous drug in the third degree (two counts), criminal possession of a dangerous drug in the fourth degree, criminal possession of a dangerous drug in the sixth degree (two counts) and possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a dangerous drug in the fourth, sixth and third degrees (under counts two, three and seven of the indictment, respectively) and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. It is conceded by the District Attorney that counts two and three are lesser included offenses of count one, which relates to criminal sale of a dangerous drug. Count seven does not constitute a criminal act apart from the facts alleged in count six. While the trial court should have made findings of fact and stated its conclusions of law after the hearing on defendant’s suppression motion, as required by law, the record is clear in that regard, and adequately supports the determination to deny the motion. Under the circumstances, no remand is therefore necessary. There is no merit to defendant’s other arguments. Damiani, J. P., Shapiro, Hollen and O’Connor, JJ., concur.